


110 HR 4011 IH: Good Samaritan Cleanup of Abandoned Hardrock Mines Act of

U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4011
		IN THE HOUSE OF REPRESENTATIVES
		
			October 30, 2007
			Mr. Udall of Colorado
			 (for himself and Mr. Pearce)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To facilitate the reclamation of abandoned hardrock
		  mines, and for other purposes.
	
	
		1.Short title, findings, and
			 purpose
			(a)Short
			 titleThis Act may be cited as the Good Samaritan Cleanup of Abandoned Hardrock Mines Act of
			 2007.
			(b)FindingsCongress
			 finds that—
				(1)the Federal
			 Government and State governments encouraged hard rock mining in the United
			 States through a wide variety of laws, policies, and actions;
				(2)mining operations
			 produce metals and minerals with important social benefits and values;
				(3)many areas in which
			 historic mining took place in the United States are now inactive and abandoned
			 mine sites;
				(4)the mining
			 activities that took place prior to the enactment of modern environmental laws
			 often disturbed public and private land, and those disturbances lead to
			 environmental pollution, including the discharge of pollutants to surface water
			 and groundwater;
				(5)many of the
			 individual and corporate owners and operators of the mines, whose actions
			 caused that pollution, are no longer alive or in existence;
				(6)many of the mine
			 sites have polluted the environment for more than a century and will continue
			 to do so indefinitely unless remediated;
				(7)unabated
			 discharges from inactive and abandoned mines will continue to pollute surface
			 water, groundwater, and soils;
				(8)many of the
			 streams and water bodies impacted by acid mine drainage are important resources
			 for fish and wildlife, recreation, drinking water, agriculture, and other
			 public purposes;
				(9)some of the
			 remaining owners and operators of mine sites do not have resources that are
			 adequate to conduct remediation properly under applicable environmental
			 laws;
				(10)from time to
			 time, States, individuals, and companies are willing to remediate historic mine
			 sites for the public good as Good Samaritans, despite the fact that the States,
			 individuals, and companies are not legally required to remediate the mine
			 sites;
				(11)Good Samaritan
			 remediation activities may—
					(A)vary in size and
			 complexity;
					(B)reflect the myriad
			 methods in which mine residue may be cleaned up; and
					(C)include, among
			 other activities—
						(i)the
			 removal, relocation, or management of tailings or other waste piles;
						(ii)passive or active
			 water treatment; and
						(iii)runoff or run-on
			 controls;
						(12)the potential
			 liabilities under the Federal Water Pollution Control Act that may attach to a
			 Good Samaritan as a result of the remediation can dissuade potential Good
			 Samaritans from acting for the public good;
				(13)it is in the
			 interest of the United States, the States, and local communities to remediate
			 historic mine sites, in appropriate circumstances and to the maximum extent
			 practicable, so that detrimental environmental impacts of the sites are
			 lessened in the future; and
				(14)if appropriate
			 protections are provided for Good Samaritans, Good Samaritans will have a
			 greater incentive to remediate those sites for the public good.
				(c)PurposesThe
			 purposes of this Act are—
				(1)to encourage
			 partial or complete remediation of inactive and abandoned mine sites for the
			 public good by persons that are not legally responsible for the
			 remediation;
				(2)to allow a person
			 not legally responsible for environmental conditions relating to inactive or
			 abandoned mine sites to improve water quality affected by past mining
			 activities at the site without incurring liability under the Federal Water
			 Pollution Control Act in order to make further progress toward the goal of
			 meeting water quality standards in all waters of the United States;
				(3)to
			 ensure that remediation performed by Good Samaritans creates actual and
			 significant environmental benefits;
				(4)to
			 ensure that remediation by Good Samaritans is carried out—
					(A)with the approval
			 and agreement, and in the discretion, of affected Federal, State, and tribal
			 authorities and with review and comment by the public; and
					(B)in a manner that
			 is beneficial to the environment and all affected communities;
					(5)to further
			 innovation and cooperation among the Federal Government, State governments,
			 private individuals, and corporations to accelerate conservation and
			 environmental restoration.
				(d)ScopeNothing
			 in this Act is intended to—
				(1)reduce any
			 existing liability; or
				(2)facilitate any
			 mining or processing other than that required for the remediation of historic
			 mine residue for the public good.
				2.Good Samaritan
			 discharge permitsSection 402
			 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by
			 adding at the end the following:
			
				(r)Good Samaritan
				Discharge Permits
					(1)DefinitionsIn
				this subsection, the following definitions apply:
						(A)Cooperating
				personThe term cooperating person means any
				person including the Federal Government that—
							(i)meets the
				definition of Good Samaritan;
							(ii)assists a Good
				Samaritan in the remediation of an inactive or abandoned mine site; and
							(iii)is identified in
				a Good Samaritan discharge permit issued pursuant to this Act.
							(B)Good
				SamaritanThe term Good Samaritan means a person
				that, with respect to historic mine residue at an inactive or abandoned mine
				site—
							(i)had no role in the
				creation of the historic mine residue;
							(ii)had no role and
				is not related to a person who had a role in creating the environmental
				pollution caused by the historic mine residue; and
							(iii)is not liable
				under any Federal, State, tribal, or local law for the remediation of the
				historic mine residue.
							(C)Good Samaritan
				discharge permitThe term Good Samaritan discharge
				permit means a permit described under paragraph (2).
						(D)Historic mine
				residue
							(i)In
				generalThe term historic mine residue means mine
				residue or conditions resulting from activities at an inactive or abandoned
				mine site prior to October 18, 1972, that cause or contribute to the discharge
				of pollutants from the inactive or abandoned mine site or otherwise pollute the
				environment.
							(ii)InclusionsThe
				term historic mine residue includes, among other
				materials—
								(I)previously mined
				ores and minerals that contribute to acid mine drainage or other
				pollution;
								(II)equipment (or
				materials in equipment);
								(III)wastes or
				materials from extractions, beneficiation, or other processing; and
								(IV)acidic or
				otherwise polluted flows in surface water or groundwater.
								(E)Identifiable
				owner or operatorThe term identifiable owner or
				operator means a person or entity that is—
							(i)legally responsible
				under section 301 for discharges from an inactive or abandoned mine site;
				and
							(ii)financially
				capable of compliance with the requirements of this section and section
				301.
							(F)Inactive or
				abandoned mine site; mine siteThe terms inactive or
				abandoned mine site and mine site mean the site of a
				mine and associated facilities that—
							(i)were used for the
				production of a mineral other than coal;
							(ii)have historic
				mine residue; and
							(iii)are no longer
				actively mined (and not in temporary shutdown)—at the times at which the
				remediation plan is submitted and the Good Samaritan discharge permit is
				issued.
							(G)Permitting
				authorityThe term permitting authority means the
				Administrator or, in the case of a State or Indian tribe with an approved
				permitting program under this section, the head of such program.
						(H)Indian
				tribeThe term Indian tribe has the meaning given
				that term in section 4 of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b).
						(I)PersonThe
				term person includes—
							(i)an
				individual;
							(ii)a
				firm;
							(iii)a
				corporation;
							(iv)an
				association;
							(v)a
				partnership;
							(vi)a
				consortium;
							(vii)a joint
				venture;
							(viii)a commercial
				entity;
							(ix)a
				nonprofit organization;
							(x)the Federal
				Government;
							(xi)a
				State;
							(xii)a
				political subdivision of a State;
							(xiii)an interstate
				entity;
							(xiv)a commission;
				and
							(xv)an Indian
				tribe.
							(2)Good Samaritan
				discharge permits
						(A)In
				generalThe permitting authority, with the concurrence of the
				State in which an inactive or abandoned mine site remediation project is
				proposed or a Federal agency or Indian tribe which owns or has jurisdiction
				over the site on which a remediation project is proposed, may issue a Good
				Samaritan discharge permit to a Good Samaritan.
						(B)State or tribal
				programsThe Administrator shall approve a State or Tribal
				program for issuance of Good Samaritan discharge permits to any State or Indian
				tribe, if—
							(i)the State or Indian Tribe already has
				authority to issue a permit under this section; and
							(ii)the State or
				Indian tribe requests such approval.
							(3)Eligibility for
				Good Samaritan Discharge PermitsTo be eligible for a Good
				Samaritan discharge permit to carry out a project to remediate an inactive or
				abandoned mine site under this section—
						(A)the mine site
				shall be located in the United States;
						(B)the purpose of the
				project shall be the reduction of pollution caused by historic mine
				residue;
						(C)the mine site may
				not be a mine site included on the national priorities list under section
				105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and
				Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)) or where there is an ongoing or
				planned removal under such Act;
						(D)the permit shall
				authorize only those activities that are required for the remediation of
				historic mine residue at the mine site; and
						(E)the person
				obtaining the permit shall be a Good Samaritan.
						(4)Permit
				process
						(A)ScopeA
				Good Samaritan may apply for a Good Samaritan discharge permit for remediation
				activities at inactive or abandoned mine sites from which there is or may be a
				discharge of pollutants to waters of the United States.
						(B)Remediation
				planA Good Samaritan seeking a Good Samaritan discharge permit
				shall submit an application for the permit that includes a remediation plan
				that—
							(i)identifies the
				Good Samaritan and any cooperating person with respect to the plan;
							(ii)identifies the
				inactive or abandoned mine site addressed by the plan, including such
				documentation as the permitting authority finds sufficient to demonstrate that
				the site is eligible under this Act;
							(iii)identifies the
				waters of the United States affected by past mining activities at or
				immediately downstream from the inactive or abandoned mine site;
							(iv)describes the
				baseline condition of the waters at the time of the permit application
				(including the nature and extent of any adverse impact on water quality caused
				by drainage from the abandoned or inactive mine site and, as applicable, the
				levels of any pollutant causing the impact);
							(v)describes the
				conditions at the inactive or abandoned mine site that are causing adverse
				water quality impacts to the extent such conditions are known to the Good
				Samaritan at the time of the application;
							(vi)describes the
				applicant’s reasonable efforts to identify identifiable owners or
				operators;
							(vii)describes the
				remediation goals and objectives, including the pollutant or pollutants to be
				addressed by the plan, including actions taken that will result in attainment
				of the applicable water quality standards to the maximum extent reasonable and
				practicable under the circumstances;
							(viii)describes the
				practices, including a schedule and estimated completion date for implementing
				the practices, that are proposed to meet the goals and objectives under clause
				(vii), including—
								(I)in the case of a
				new remediation project, the preliminary system design and construction,
				operation, and maintenance plans; and
								(II)in the case of an
				existing remediation project, available system design and construction,
				operation, and maintenance plans and any planned improvements to the
				projects;
								(ix)describes any
				proposed recycling or reprocessing of historic mine residue at the site subject
				to paragraph (8)(E), and how such activities relate to the remediation;
							(x)explains how the
				practices described in clause (viii) are expected to achieve goals and
				objectives under clause (vii);
							(xi)describes the
				monitoring or other forms of assessment that will be undertaken to evaluate the
				success of the practices during and after implementation, relative to baseline
				conditions;
							(xii)describes
				contingency plans, including the practices to be implemented to achieve the
				remediation goals and objectives described in clause (vii), for responding to
				unplanned adverse events;
							(xiii)provides a
				schedule for periodic reporting on progress in implementing the plan;
							(xiv)provides a
				budget for the plan and identifies the funding sources that will support the
				implementation of the plan, including practices described in clauses (viii),
				(xi), and (xii);
							(xv)describes the
				applicant’s legal authority to enter and conduct activities at the inactive or
				abandoned mine site addressed by the plan;
							(xvi)describes any
				public outreach activities and contains any other additional information
				requested by the Administrator to clarify the plan and the activities covered
				by the plan; and
							(xvii)is signed and
				certified by the applicant (in a manner consistent with regulations in section
				122.22 of title 40, Code of Federal Regulations, in effect on October 1,
				2007).
							(C)Investigative
				sampling
							(i)In
				generalA permit may identify a program of investigative sampling
				to be completed prior to remediation if the permitting authority, upon
				application, determines the program to be appropriate. Any such program shall
				use test methods identified in part 136 of title 40, Code of Federal
				Regulations, in effect on October 1, 2007. All samples collected during any
				such program shall be representative of the discharge from the abandoned or
				inactive mine site, and records of all sampling events shall be retained for
				not less than 3 years.
							(ii)Initial
				planIf the Good Samaritan
				proposes to conduct investigative sampling, the initial remediation plan shall
				provide the information required by subparagraphs (B)(iv), (v), and (vii)
				through (xiv) to the extent known, to be supplemented by the results of
				investigative sampling prior to the implementation of remediation.
							(iii)Permit
				modificationBased upon investigative sampling results, a permit
				may be modified pursuant to the permit procedures in this section.
							(iv)Option to
				decline remediationIn the event that investigative sampling is
				authorized, the permit may allow the permittee to decline to undertake
				remediation based on the results of investigative sampling.
							(D)Review of
				application
							(i)Initial
				reviewThe permitting authority shall—
								(I)review each
				application for a Good Samaritan discharge permit;
								(II)provide to the
				public notice of and reasonable opportunity to comment on the
				application;
								(III)in cases where
				the Administrator is the permitting authority, provide a copy of the
				application to each affected State, tribe, or other Federal agency;
								(IV)provide an
				opportunity for a public hearing on the application; and
								(V)determine whether
				the application meets the requirements of subparagraph (B).
								(ii)Requirements
				not metIf the permitting authority determines that an
				application does not meet the requirements of subparagraph (B), the permitting
				authority shall—
								(I)notify the
				applicant that the application is disapproved and explain the reasons for the
				disapproval; and
								(II)allow the
				applicant to submit a revised application.
								(iii)Requirements
				metIf the permitting authority determines that an application
				meets the requirements of subparagraph (B), the permitting authority shall
				notify the applicant that the application is accepted.
							(E)Permit
				issuance
							(i)Notice and
				commentAfter notice and opportunity for public comment on a Good
				Samaritan discharge permit proposed to be issued, including any additional
				requirements that the permitting authority determines would facilitate
				implementation of this subsection, the permitting authority may issue such
				permit to the applicant if—
								(I)the permitting
				authority determines that—
									(aa)relative to the
				resources available to the Good Samaritan for the proposed remediation
				activity, the Good Samaritan has made a reasonable effort to identify persons
				under subparagraph (B)(vi);
									(bb)no
				identifiable owner or operator exists, except a permit can be issued for an
				inactive or abandoned mine site located on Federal land or land owned by a
				State or political subdivision of the State if the only identifiable owner or
				operator is the Federal Government (with respect to a site on Federal land) or
				such State or political subdivision;
									(cc)the
				remediation plan demonstrates with reasonable certainty that its implementation
				will not result in water quality that is worse than the baseline condition of
				the waters described in subparagraph (B)(iv) and there is a reasonable basis to
				conclude, taking into consideration the resources identified by the Good
				Samaritan for the proposed remediation activity pursuant to subparagraph
				(B)(xiv), that such implementation will improve water quality so as to result
				as closely as possible in the attainment of applicable water quality standards
				as is reasonable and practicable under the circumstances;
									(dd)the
				permit applicant has provided adequate evidence of financial resources that
				will allow the applicant to complete the permitted work; and
									(ee)the
				project meets the requirements of this section;
									(II)any Federal,
				State, and tribal land management agency with jurisdiction over inactive or
				abandoned mine sites to be subject to the proposed permit or public trustee for
				natural resources affected by historic mine residue associated with such mine
				site does not object to the issuance of the permit; and
								(III)in cases where
				the Administrator is the permitting authority, the affected State or tribe
				concurs with the issuance of the permit.
								(F)TimingThe
				permitting authority shall seek to issue or deny a permit for the remediation
				of a mine site not later than the date that is 180 days after the date of
				receipt by the permitting authority of an application for the permit that, as
				determined by the permitting authority, is complete.
						(G)Modification
							(i)Approval and
				disapproval processAfter receipt of a written request by a
				permittee the permitting authority shall approve or disapprove a modification
				of a permit.
							(ii)Permit
				modificationA permit modification approved by the permitting
				authority under this subsection shall be—
								(I)by agreement of
				the permittee and the permitting authority, and, in cases where the
				Administrator is the permitting authority, the affected State or tribe;
								(II)after providing
				the public notice of, and opportunity for comment and a hearing on, a proposed
				modification of a Good Samaritan discharge permit;
								(III)in accordance
				with the standards in subparagraph (E)(i)(I)(c); and
								(IV)immediately
				reflected in, and applicable to, the Good Samaritan discharge permit.
								(5)Contents of
				permit
						(A)In
				generalA Good Samaritan discharge permit—
							(i)shall include a
				remediation plan approved by the permitting authority and any additional
				requirements that the permitting authority establishes under paragraph (10);
				and
							(ii)shall provide for
				compliance with and implementation of the remediation plan and any other
				requirements described under clause (i).
							(B)ReviewA
				permit shall establish a schedule for review, by the permitting authority, of
				compliance with the conditions and limitations of the permit.
						(C)Effect of
				complianceCompliance with a Good Samaritan discharge permit
				shall constitute compliance with section 301. Neither the holder of such a
				permit nor a cooperating person identified in such a permit shall be
				responsible for implementing any remediation activities other than those
				specified in the remediation plan included in the permit. This subparagraph
				shall not be affected by the termination of such a permit.
						(6)Failure to
				complyFailure of a Good Samaritan, while operating under an
				approved Good Samaritan discharge permit, to comply with any condition or limit
				of the permit shall be considered a violation subject to enforcement pursuant
				to sections 309 and 505.
					(7)Termination
						(A)In
				generalThe permitting authority shall terminate a Good Samaritan
				discharge permit if—
							(i)the
				Good Samaritan successfully completes the implementation of the remediation
				plan; or
							(ii)the discharges
				covered by the permit—
								(I)become subject to a
				permit issued under the other subsections of this section for development that
				is not part of the implementation of the remediation plan; and
								(II)the Good
				Samaritan seeking termination of coverage, and any person cooperating with the
				Good Samaritan with respect to the plan, is not a participant in the
				development.
								(B)Unforeseen
				circumstancesIf an event or condition is encountered that
				reduces the significantly feasibility or significantly increases the cost of
				completing the remediation project, was not contemplated or designed for by the
				remediation plan, and is beyond the control of the Good Samaritan—
							(i)the permitting authority shall seek to
				modify the permit, with the agreement of the permittee, to reflect the
				encountered event or condition; except that
							(ii)if the permittee
				does not agree to a modification of the permit, and the permitting authority
				determines that remediation activities under the permit have not resulted in
				surface water quality conditions, taken as a whole, that are worse than the
				baseline condition of the waters described in paragraph (4)(B)(iv), the
				permitting authority shall terminate the permit.
							(C)No enforcement
				liability
							(i)Remaining
				dischargesSubject to clause (ii), if a permit is terminated
				under subparagraph (A) or (B), the Good Samaritan to whom the permit was
				issued, or a cooperating person with respect to the plan, shall not be subject
				to enforcement under any provision of this Act for any discharges from the
				inactive or abandoned mine site described in the permit.
							(ii)Other
				partiesThis subparagraph does not limit the liability of any
				person, other than the Good Samaritan to whom the permit was issued or a
				cooperating person.
							(8)Limitations
						(A)Emergency
				powersNothing in this subsection limits the authority of the
				Administrator under section 504.
						(B)Prior
				violations
							(i)Actions and
				reliefIssuance of a permit
				under this subsection does not preclude any action under section 309 or 505, or
				affect the relief available in such an action, with respect to a violation, by
				any person, of this section or section 301(a) that occurred prior to issuance
				of such a permit.
							(ii)ExceptionsIf
				a permit covers remediation activities implemented by the permit holder prior
				to the issuance of the permit, clause (i) shall not apply to an action that is
				based on conditions resulting from those remediation activities. In addition,
				the holder of a permit issued under this subsection shall not be subject to an
				action under section 309 or 505 for any violations by any other party.
							(C)Obligation of
				states and indian tribesExcept as expressly provided, nothing in
				this subsection limits any obligation of a State or Indian tribe under section
				303.
						(D)Other
				developmentAny development of an inactive or abandoned mine site
				(including mineral exploration, processing, beneficiation, or mining),
				including development by a Good Samaritan or any cooperating person with
				respect to the plan, not specifically described in a permit issued by the
				permitting authority under this subsection shall be subject to this Act (other
				than this subsection). The commingling of any other discharges or waters with
				the discharges or waters subject to the Good Samaritan discharge permit cannot
				limit or reduce the liability of persons associated with the other waters or
				discharges.
						(E)Recoverable
				valueA Good Samaritan to whom a permit is issued may sell or use
				materials recovered during the implementation of the plan, but the proceeds of
				any such sale must be used to defray the costs of remediation of the site
				addressed in the permit or the costs of voluntary remediation of any other
				inactive or abandoned mine site covered by a permit issued under this
				section.
						(F)State
				certificationIn so far as this subsection may relate to water
				quality standards, section 401 certification shall not apply to permits under
				this section; except that, in any case in which section 401 certification would
				otherwise be required, no permit shall be issued under this subsection without
				the concurrence of the State in which the discharge is located or the Indian
				tribe which owns or has jurisdiction over the site on which a remediation
				project is proposed.
						(G)State and tribal
				reclamation programsNo State, Indian tribe, or other person
				shall be required to obtain a Good Samaritan discharge permit pursuant to this
				subsection for any discharges, including any discharges associated with the
				remediation of an inactive or abandoned mine site when conducting reclamation
				work under a State or tribal abandoned mine reclamation plan approved under
				title IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C.
				1231 et seq.)
						(9)Liability of
				other partiesNothing in this subsection, including any result
				caused by any action taken by the Good Samaritan to whom a permit is issued or
				a cooperating person, limits the liability of any person other than the Good
				Samaritan or a cooperating person, under this Act or any other law.
					(10)Regulations
						(A)In
				generalExcept as provided in subparagraph (B), not later than
				one year after the date of enactment of this subsection, the Administrator, in
				consultation with Secretary of the Interior and the Secretary of Agriculture
				and State, tribal, and local officials and after providing the public with
				notice of, and opportunity for comment and a hearing on, regulations proposed
				to be promulgated, shall promulgate regulations establishing generally
				applicable requirements for—
							(i)remediation plans
				described in paragraph (4)(B); and
							(ii)as considered to
				be necessary by the Administrator, other paragraphs of this subsection.
							(B)Specific
				requirements before promulgation of regulationsBefore
				promulgation of regulations pursuant to subparagraph (A), the permitting
				authority may establish, on a case-by-case basis, after notice and opportunity
				for public comment, specific requirements that the permitting authority
				determines would facilitate implementation of this subsection in an individual
				permit issued to the Good Samaritan.
						(11)Funding
						(A)Eligibility for
				section 319 grantsImplementation of a remediation plan under a
				permit issued under this subsection shall be eligible for grants under section
				319(h).
						(B)Other grant for
				implementation of remediation plansSubject to the availability
				of appropriated funds, the Administrator also may make a grant, without regard
				to any requirements in section 319(h) concerning the availability of State or
				other matching funds, to any Good Samaritan for implementation of a remediation
				plan under a permit issued under this subsection.
						(12)Report
						(A)In
				generalNot later than 1 year before the date of the termination
				of the permitting authority specified in paragraph (13), the Administrator
				shall submit a report to Congress on the activities authorized by this
				subsection.
						(B)ContentsThe
				report required under subparagraph (A), at a minimum, shall—
							(i)identify each
				permit, and associated Good Samaritan, issued under this subsection;
							(ii)identify the
				inactive or abandoned mine site addressed by each permit (including the water
				bodies and baseline water quality of the water bodies affected by the
				site);
							(iii)summarize the
				remediation plan associated with each permit issued under this subsection,
				including—
								(I)the goals and
				objectives of the plan;
								(II)the plan budget;
				and
								(III)the practices to
				be employed according to the plan to reduce, control, mitigate, or eliminate
				adverse water quality impacts;
								(iv)identify the
				status of the implementation of each remediation plan associated with each
				permit issued under this subsection (including specific progress that permitted
				remediation activities have made toward achieving the goals and objectives of
				the remediation plan);
							(v)identify and
				describe any enforcement action taken by the Administrator or applicable state
				or Indian tribe or any civil action brought by a citizen concerning a permit
				issued under this section (including the disposition of the legal action);
				and
							(vi)include any
				recommendations that may be proposed by the Administrator for any modifications
				to existing law, including this subsection, or the regulations promulgated
				under paragraph (10) to implement this subsection, that would facilitate the
				improvement of water quality through the remediation of inactive or abandoned
				mine sites.
							(13)Termination of
				permitting authorityThe authority granted to the permitting
				authority under this subsection to issue a Good Samaritan discharge permit
				terminates on the date that is 10 years after the date of enactment of this
				subsection.
					(14)SeverabilityIf
				any provision of this subsection, or the application of any provision of this
				subsection to any person or circumstance, is held invalid, the application of
				such provision to other persons or circumstances, and the remainder of this
				Act, shall not be affected
				thereby.
					.
		
